Title: To Thomas Jefferson from Gideon Fitz, 24 March 1807
From: Fitz, Gideon
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington M.T. March 24. 1807
                        
                        Not knowing where to direct to Mr. Briggs, I take the liberty of transmitting the enclosed letter to you:—it
                            is chiefly relative to the surveying business in the Territory of Orleans, and in case Mr. Briggs is not in Washington
                            City on the arrival of this, be so good as to open it.—I send it unsealed.
                        We have not received any inteligence from Mr. Briggs since he left this. 
                  I am Sir, With due respect your
                            Obedient Humble Servant
                        
                            Gideon Fitz
                            
                        
                    